Citation Nr: 9914973	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-22 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the reasons for the veteran's prior discontinuance 
for vocational rehabilitation have been removed enabling a 
redetermination of eligibility and entitlement to a program 
of services under Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from November 1983 to 
March 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating determination 
of the San Diego Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

In September 1997 , the veteran was afforded a personal 
hearing at the RO before a local hearing officer.  

In a May 1998 letter, the veteran indicated that he "wished 
a real person interested in helping disabled vets from B.V.A. 
Washington to speak with him concerning/regarding the denial 
of his rights, procedures, rules, laws, medical treatment, 
medicine, eyeglasses, compensation and other human rights."

In his June 1998 written argument, the veteran's 
representative noted the veteran's desire to discuss his 
appeal with a person interested in helping veterans from the 
B.V.A. in Washington.  The representative noted that this 
portion of the letter constituted a request for a hearing 
before a Member of the Board's Traveling Section at the RO.  
He indicated that they would assist in the presentation of 
the hearing.  

In a September 1998 letter, the veteran again expressed his 
desire to meet with a traveling representative of the B.V.A. 
to discuss the injustices of his case.  

In order to comply with duty to assist and due process 
requirements this case is remanded for the following:

The RO should schedule a hearing for the 
veteran before a Member of the Board at 
the RO.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

